The State Rent Administrator appeals from an order which (1) annulled his determination denying a protest to an order of the Local Rent Administrator which denied an application for a certificate of eviction, and (2) directed the issuance of a certificate. Prior to the argument of the appeal, the respondent withdrew her application *725for the certificate. Order reversed, without costs, and proceeding remitted to the Special Term with directions to dismiss the proceeding solely upon the ground that the issues are moot. (Cf. Matter of Adirondack League Club v. Black Riv. Regulating Dist., 301 N. Y. 219.) Nolan, P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur.